        Case 1:21-cr-00040-TNM Document 59-1 Filed 05/24/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     May 21, 2021

VIA USAFX and Email

Elizabeth Mullin
Elizabeth_Mullin@fd.org
Counsel for Defendant Judd

Carlos Diaz-Cobo
info@cdcesq.com
Counsel for Defendant Quaglin


       Re:   United States v. Patrick McCaughey, Tristan Stevens, Christopher Quaglin, and
David Judd 21-CR-40 (TNM) - Production 2 and 3


Dear Counsel:

        Please see the two attached discovery letters that were previously provided to counsel for
the co-defendants. (Discovery Letter 2- 4-8-21 and Discovery Letter 3 – 4-13-21).

      We provided you access to the files uploaded to USAfx and listed in Discovery Letter 2
on May 4, 2021. Please download them before they auto-expire.

        For Discovery Letter 3, we are providing a copy of the excel spreadsheet with the links to
the related materials with this letter.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.
        Case 1:21-cr-00040-TNM Document 59-1 Filed 05/24/21 Page 2 of 2




                                           Jocelyn Bond
                                           Assistant United States Attorney
Enclosure(s):
cc:




                                       2
